DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-50 and 62-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr et al. (USPAP       2017/0042,467), hereinafter, “Herr”.

Regarding claim 49, Herr recites, inputting a video of the individual comprising a plurality of frames into a software module (Please note, figure 2); identifying the joint of the individual within the video with the software module (Please note, paragraph 0010. As indicated determining the relative position of a knee joint center and the center of mass with respect to the center of pressure of the human); locating the joint at one or more times in the video with the software module; measuring an angle of the joint at one or more times in the video with the software module and assessing the joint based on the measurement of the previous step (Please note, paragraph 0064. As indicated sensor readings may be interpreted in the world frame based on (1) information about the way in which the sensor is attached to the body (e.g., a goniometer measuring the angle of flexion or extension of the knee may be attached so that it measures primarily this angle, with its vertex collinear with knee joint center 64 along the axis of flexion), assumptions about the mechanics of the body (e.g., that the ankle may be modeled as a pin joint, having only one axis of rotation), and information about fixed body segment lengths (e.g., the distance between the ankle and knee joint centers along the tibia), lengths which may either be estimated, or manually measured by the user and used to calibrate the device. Or, as an alternative to measuring or estimating perpendicular distances from sensors to the bones below).
Regarding claim 50, Herr recites, wherein the joint comprises a shoulder, elbow, hip, knee, or ankle (Please note, paragraph 0064. As indicated sensor readings may be interpreted in the world frame based on (1) information about the way in which the sensor is attached to the body (e.g., a goniometer measuring the angle of flexion or extension of the knee may be attached so that it measures primarily this angle, with its vertex collinear with knee joint center 64 along the axis of flexion), assumptions about the mechanics of the body (e.g., that the ankle may be modeled as a pin joint, having only one axis of rotation).


Regarding claim 62, analysis similar to those presented for claim 49, are applicable.
Regarding claim 63, Herr recites, wherein the measurement of the angle of the joint is     assessed by a healthcare provider (Please note, figure 2).
Regarding claim 64, analysis similar to those presented for claim 50, are applicable.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (USPAP       2017/0042,467), hereinafter, “Herr”, in view of Waldock et al. (USPAP       2009/0125,274), hereinafter, “Waldock”.

                  Regarding claim 51 Herr teaches, inputting a video of the individual comprising a plurality of frames into a software module (Please note, figure 2); identifying the joint of the individual within the video with the software module (Please note, paragraph 0010. As indicated determining the relative position of a knee joint center and the center of mass with respect to the center of pressure of the human); locating the joint at one or more times in the video with the software module; measuring an angle of the joint at one or more times in the video with the software module and assessing the joint based on the measurement of the previous step (Please note, paragraph 0064. As indicated sensor readings may be interpreted in the world frame based on (1) information about the way in which the sensor is attached to the body (e.g., a goniometer measuring the angle of flexion or extension of the knee may be attached so that it measures primarily this angle, with its vertex collinear with knee joint center 64 along the axis of flexion), assumptions about the mechanics of the body (e.g., that the ankle may be modeled as a pin joint, having only one axis of rotation), and information about fixed body segment lengths (e.g., the distance between the ankle and knee joint centers along the tibia), lengths which may either be estimated, or manually measured by the user and used to calibrate the device. Or, as an alternative to measuring or estimating perpendicular distances from sensors to the bones below).
        Herr does not expressly teach, utilizing Monte Carlo sampling.
        Waldock teaches, Monte Carlo sampling utilization (Please note, paragraph 0058. As indicated Performing the update involves a separate conditional expected utility for each agent. These are estimated either directly if a closed form expression is available, or with Monte Carlo sampling if no simple closed form exists).
        Herr & Waldock are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this Monte Carlo sampling of Waldock in Herr’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0058, “In Monte Carlo Sampling the agents are repeatedly and jointly independent and identically distributed (iid) sample their probability distributions to generate joint actions”.
                   Therefore, it would have been obvious to combine Waldock with Herr to obtain the invention as specified in claim 51.
Regarding claim 65, analysis similar to those presented for claim 51, are applicable.



Claims 60-61 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (USPAP       2017/0042,467), hereinafter, “Herr”, in view of Sminchisescu et al. (USPAP       2019/0371,080), hereinafter, “Sminchisescu”.

           Regarding claim 60 Herr teaches, inputting a video of the individual comprising a plurality of frames into a software module (Please note, figure 2); identifying the joint of the individual within the video with the software module (Please note, paragraph 0010. As indicated determining the relative position of a knee joint center and the center of mass with respect to the center of pressure of the human); locating the joint at one or more times in the video with the software module; measuring an angle of the joint at one or more times in the video with the software module and assessing the joint based on the measurement of the previous step (Please note, paragraph 0064. As indicated sensor readings may be interpreted in the world frame based on (1) information about the way in which the sensor is attached to the body (e.g., a goniometer measuring the angle of flexion or extension of the knee may be attached so that it measures primarily this angle, with its vertex collinear with knee joint center 64 along the axis of flexion), assumptions about the mechanics of the body (e.g., that the ankle may be modeled as a pin joint, having only one axis of rotation), and information about fixed body segment lengths (e.g., the distance between the ankle and knee joint centers along the tibia), lengths which may either be estimated, or manually measured by the user and used to calibrate the device. Or, as an alternative to measuring or estimating perpendicular distances from sensors to the bones below).
        Herr does not expressly teach, utilizing deep neural network.
        Sminchisescu teaches, deep neural network utilization (Please note, paragraph 0015. As indicated using a multitask Deep Neural Network model corresponding 2D body joint locations, semantic body part segments and 3D pose and by refining the first 3D human pose and body shape fitting model by executing non-linear optimization).
        Herr & Sminchisescu are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this Deep Neural Network of Sminchisescu in Herr’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0015, “to determine the first 3D human pose and body shape fitting model, with regard to the first person (in the first image)”.
                   Therefore, it would have been obvious to combine Sminchisescu with Herr to obtain the invention as specified in claim 60.
                    Regarding claim 61 Sminchisescu teaches, wherein the deep neural network comprises at least one of VGG-19, ResNet, Inception, and MobileNet (Please note, paragraph 0131. As indicated state-of-the-art 3d human pose and shape estimation based on deep multitask neural networks and parametric human shape modeling, combined with deep photographic synthesis networks controlled by appropriate 2d and 3d inputs. Our image results, backed-up by a perceptual user study, Inception scores, and the response of a state-of-the-art human person detector indicate that the proposed model can automatically generate images of humans of good perceptual quality, and with similar statistics as real human images).
Regarding claims 74-75, analysis similar to those presented for claims 60-61, respectively, are applicable.



Allowable Subject Matter

Claims 52-59 and 66-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the Monte Carlo sampling comprises (a) generating draws from a probability distribution characterizing the joint, wherein the probability distribution is parameterized by at least a frame of the plurality of frames and (b) calculating one or more expectation values characterizing the joint from the draws from the probability distribution.








Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, November 2, 2022